UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7725



DARRELL JAMES DEBREW,

                                             Plaintiff - Appellant,
          versus


JANET RENO, Attorney General of the United
States; KATHLEEN HAWKS, Director of the Fed-
eral Bureau of Prisons; C. E. FLOYD, Warden;
MS. RAINWATER, Assistant Supervisor of Med-
ical; HADWIN, Secretary; FEDERAL BUREAU OF
PRISONS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-99-3603-3-17BC)


Submitted:   April 27, 2001                    Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Darrell James Debrew, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell James Debrew appeals from the district court’s order

denying his motion to reconsider the court’s order granting in part

and denying in part Defendants’ summary judgment motion in this

action filed under 42 U.S.C.A. § 1983 (West Supp. 2000).    We dis-

miss the appeal for lack of jurisdiction because the order is not

appealable.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and col-

lateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                 2